Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Eric Martin Van Burén appeals the district court’s order denying relief on his *146“motion to have heard new substantive rule per the court’s discretion,” and his motion to correct his presentence report pursuant to Fed. R. Crim. P. 36. Van Burén also appeals the district court’s subsequent order denying reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Van Buren, No. 3:00-er-00066-NKM-1, 2016 WL 1266965 (W-D, Va. Mar. 31, 2016; May 20, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before • this court and argument would not aid the decisional process.
AFFIRMED